The plaintiffs seek a writ of mandamus to compel the defendant to set aside an order vacating a previous order which granted an extension *Page 537 
of time to settle a bill of exceptions in a cause entitled Armstrong v. Cook.
On March 12, 1928, judgment was rendered for the plaintiff. On the same day, a stay of 20 days was entered. On March 31, 1928, the stenographer's certificate was filed and a further stay of 20 days was granted. This stay expired on April 20, 1928. On April 23d, another stay of 20 days was ordered. On May 5, 1928, a further extension of 60 days was entered. This stay expired on July 6, 1928. On June 29, 1928, a motion was made to set aside the order of May 5, 1928. The motion was granted. An order vacating the order of May 5th was entered. The plaintiffs ask for a mandamus to compel the defendant to set aside his last order.
In setting aside the order of May 5th, the defendant was of the opinion that when that order was entered the court was without jurisdiction to settle a bill of exceptions. In this he was mistaken.
During the 20-day period following the entry of judgment, a stenographer's certificate was filed and a further stay granted. By properly securing an order during this period, the court retained jurisdiction and thereafter the matter of further extensions of time rested in its discretion.Walker v. Wayne Circuit Judge, 226 Mich. 393.
The court had jurisdiction to make the order of May 5th. He made it after a sworn showing that the stenographer had not been able to complete a transcript of the record. This was good cause, and justified the extension granted. The record presents no reasonable excuse for vacating it.
If necessary, the writ of mandamus will issue.
NORTH, C.J. and FEAD, FELLOWS, WIEST, CLARK, POTTER, and SHARPE, JJ., concurred. *Page 538